IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

VINCENT DANIEL,                           NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-0502

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed May 27, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Vincent Daniel, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

       Because this petition seeks belated appeal of a civil matter, the petition is denied

without prejudice to petitioner’s right to seek relief in the circuit court. See generally,

Milord v. Florida Parole Comm’n, 4 So. 3d 762 (Fla. 1st DCA 2009) (Browning, J.,

concurring).

BENTON, CLARK, and MAKAR, JJ., CONCUR.